 NIn the Matter of THE COLORADO FUEL & IRON CORPORATIONandUNITEDMINEWORKERSOF AMERICA, DISTRICT 50, LOCAL 12508Case No. R-4612.-Decided December 06,1942Jurisdiction:iron products manufacturing industry.Investigation and Certification of Representatives:existenceof question.: re-fusal to accord recognition ; contract asserted as bar held no bar to, when con-tracting union precluded automatic renewal by entering into negotiations fornew contract prior to automatic renewal date. and rival union gave timely noticeof claims ; election necessary.UnitAppropriate for Collective Bargaining:all employees engaged in timber,-sawmill, and incidental trucking operations, with specific inclusions and exclu-sions ; stipulation, as to.Mr. Arthur Cassidy,of Denver, Colo., andMr. H. W. Scatterday,ofPueblo, Colo., for the Company.Mr. Frank M. Price,of Denver, Colo., for District 50.Mr. Mike Livoda,of Denver, Colo., for the I. W. A.Mr.'Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Mine Workers of America, Dis-trict 50, Local 12508, herein called District '50, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of The Colorado' Fuel & Iron Corporation, Weston, Colorado,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due- notice before Charles W.Sitler, Trial Examiner.Said hearing was held at Denver, Colorado,on December 2, 1942.At the commencement of the hearing the TrialExaminer granted a motion of International Woodworkers of America,Local M-285, herein called the I. W. A., to intervene.The Company,District 50, and the I. W. A. appeared and participated at the hearing,and all parties were afforded full opportunity to be'heard, to examineand cross-examine witnesses, and to- introduce evidence bearing on46 N. L R. B., No 45.387 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe issues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF,THE COMPANYThe Colorado Fuel & Iron Corporation is a Colorado corporationengaged in the manufacture of iron and steel products at Pueblo,\Colorado.As a necessary part of its steel manufacture, the Company,operates logging and milling operations in and- around Weston, Colo=rado, with which we are here concerned.During 1941 over 400,000tons of iron and other -raw materials valued in excess of $5,000,000were shipped to the 'Company from points outside Colorado.Duringthe same period the Company shipped over 400,000 tons of iron and,steel products to points outside Colorado.The Company produces.approximately 376,000 board feet of lumber monthly at its Weston-operations, all of which is shipped to other operations of the Companywithin Colorado.The products of the Weston operation are used asan integral part of the Company's major operation, which is the manu-facture of steel.II.THE ORGANIZATIONS INVOLVEDUnited Mine Workers of- America, District 50, Local 12508,, isalabor organization admitting tomembership employees of theCompany.InternationalWoodworkers of America, Local M-285, is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATION,,On August 25, 1942, District 50 requested the Company to recognizeit as exclusive representative of employees at.the Weston operation.The Company refused this request stating that it was operating under,a contract with the I. W. A.On December 1, 1941, the Company and the I. W. A. entered into anexclusive bargaining contract.The contract provided.that it shouldcontinue in effect until December 1, 1942,'and from year to year there-after unless thirty days' notice was given by either party -thereto priorto any expiration date.On October 21, 1942, the I. W. A., requestedthe Company to open negotiations for a new agreement.The petitionin'the instant proceeding was filed on October 19, 1942.The Company,thereupon notified the I. W. A. that negotiations and a new agreement THECOLORADOFUEL & IRON CORPORATION389should be deferred until such time as the petition was disposed of.Inasmuch as the I. W. A., by its request upon the Company of October21, 1942, precluded its then existing agreement from being automati-cally renewed and in view of the fact that District 50 presented itsclaim to the Company prior to November 1, 1942, the date upon whichthe contract might. have automatically renewed itself, we find that thecontract of December 1, 1941, does not constitute a bar to a presentdetermination of representatives.A statement of the, Regional Director, introduced into evidence atthe hearing, and a statement of the Trial Examiner, indicate that Dis-trict 50 and the I. W. A. each represents a substantial number ofemployees in the unit hereinafter found to be appropriate.'-We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of,the National LaborRelations Act.IV. THE APPROPRIATE UNITWe find, in accordance with a stipulation of'the parties,-'that allemployees'of the Company engaged in timber, sawmill, a'id'' incidentaltrucking operations, in and around Weston, Colorado, including work-ing foremen, but excluding superintendents, foremen, timekeepers,watchmen, and clerical employees, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section(b) of the.Act.2fiV. THE DETERMINA'IION OF REPRESENTATIVESWe shall direct that the question concerning representation be re-solved by means of.an election by secret ballot among the employeeswithin the 'appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Directionof Electionherein, subject to the limitations and additions set forth in theDirection.On November 30, 1942, they Company hired 46 Japanese employeesfrom a United States Relocation Center in Colorado.They werehired on a temporary basis and will be employed only until such timeas local labor becomes' available.The I. W. A. and District 50 con-tend that such employees should be deemed ineligible to vote and the'Statements of the Regional Duector and the Tilal Examiner show that District 50.presented 32 membership application cards bearing apparently genuine signatures of personswhose names appear on the Company's pay roll of October 1, 1942.The statements furthershow that the I W.A presented an authorization petition bearing apparently genuinesignatures of 22 persons whose names appear on the Company's pay roll of October 1, 1942.There are approximately 53 employees in the unit hereinafter found to be appropriate2This is substantially the same unit that is provided for in the contract between theIW A and the Company alluded to aboie. 390DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany takes no position. Inasmuch as the tenure of such em-ployees is purely temporary, we shall exclude them from voting.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, 'of National LaborRelations Board Rules and Regulations-Series 2, as amended itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Colorado Fuel& Iron Corporation, Weston, Colorado, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction under the direction and super-vision of the Regional Director for the Twenty-second Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including any such employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding temporary employees and any who havesince quit or been discharged for cause, to determine whether theydesire to be represented by United Mine Workers of America, District50, Local 12508, or by International Woodworkers of America; LocalM-285, affiliated With the Congress of Industrial Organizations, forthe purposes of collective bargaining, or; by neither.